Per Curiam.
The testimony introduced by the claimants as to the amount of their damage is undisputed. The amount allowed by the Court of Claims is for pumping only. The claim for loss of profits has been dismissed, based on a finding that they could have kept the floor of the quarry dry by the use of better pumps or by doing more pumping. We think the evidence does not justify, such finding and that it is contrary to and against the weight of the evidence. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Judgment modified by increasing the amount of the award to $6,536.63, with interest thereon from February 8, 1924, and as so modified the judgment is affirmed, with costs to the appellants. Certain findings of fact disapproved and reversed and new findings made.